Citation Nr: 0110552	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  99-21 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a right ear hearing 
loss disability.

2.  Entitlement to service connection for a right ear 
disorder, manifested by chronic infection, tympanic membrane 
perforation, and loss of balance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from April 1945 to August 
1946.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of the Milwaukee, 
Wisconsin, Regional Office (RO) of the Department of Veterans 
Affairs (VA) in which service connection was denied for a 
right ear condition, chronic infection and tympanic membrane 
perforation; and for a right ear hearing loss disability.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  A right ear disorder was not demonstrated during the 
veteran's service, and a preponderance of the competent 
evidence of record is against concluding that such disorder 
was caused or aggravated by service. 


CONCLUSIONS OF LAW

1.  Right ear hearing loss disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2000). 

2.  Right ear disorder, manifested by chronic infection, 
tympanic membrane perforation, and loss of balance was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1112, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) ("VCAA").  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
or her claim.  The Board finds that even though this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
veteran in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim.  The 
basic elements for establishing service connection, 
irrespective of the "well-grounded" doctrine, have remained 
unchanged.  The RO has made satisfactory efforts to ensure 
that all relevant evidence has been associated with the 
claims file, and the medical records in the file are 
voluminous.  The veteran has been offered an opportunity to 
submit additional evidence in support of his claim.  In 
short, the Board concludes that the duty to assist has been 
satisfied, as well as the duty to notify the veteran of the 
evidence needed to substantiate his claim, and the Board will 
proceed with appellate disposition on the merits.

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id. 

"In order to prevail on the issue of service connection . . 
. there must be medical evidence of a current disability 
[citation omitted]; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service medical records show that the right and left ears 
were clinically evaluated as normal at the time of the April 
1945 induction examination.  The August 1946 separation 
examination report shows that the right ear was clinically 
normal and hearing in that ear was 15/15 for whispered and 
spoken voice.  Noted defects included a perforated ear, left 
drum, with a combined 11 percent hearing loss.  There were no 
defects reported as to the right ear.

On post-service VA examination in 1953, no right ear 
complaints were identified, and it was noted that audiogram 
findings represented an essentially normal hearing acuity 
range in the right ear.  Diagnoses included deafness, mixed 
type, partial, left ear, and perforation, traumatic, drum 
membrane, left.  In a June 1953 rating decision, service 
connection was granted for deafness, mixed type, partial, 
left ear, and traumatic perforation of the left ear drum.  

In 1960 and 1961, the veteran was hospitalized by VA for 
evaluation and treatment of his service-connected left ear 
disability.  The 1961 hospital summary shows that on 
admission, the right ear was found to be within normal 
limits, except for some tympanosclerosis on the tympanic 
membrane anteriorly.  During the hospital course, the veteran 
underwent a left ear tympanoplasty and a diagnosis of otitis 
media, suppurative, chronic, left, is indicated.  

In 1986, the veteran sought VA treatment for complaints of 
equilibrium problems, dizzy spells with a vertiginous 
quality, and headaches.  He was hospitalized in July 1986 for 
evaluation of these complaints; however, an ENT consult was 
obtained and the spells did not seem to be consistent with an 
ear problem.  Diagnoses included dizzy spells of unclear 
etiology.  

On VA examination in August 1987, the veteran gave a history 
of hearing problems since the time of a blast injury in 1946, 
and he reported noise exposure as a rifleman and as a police 
officer (during post-service civilian employment).  He 
complained of recurrent ear infections, ear pain, tinnitus, 
and occasional episodes of vertigo and nausea.  On 
examination, the external ear canals of the right ear were 
normal and the tympanic membrane was thickened, moist, and 
mobile.  The August 1987 audiometry examination revealed 
findings consistent with a right ear hearing loss disability.  
Assessments included bilateral mixed hearing loss; tympanic 
membrane perforation, left ear; and moist right ear.  

VA outpatient treatment records, dated in 1993, show 
treatment for complaints of ear pain and drainage.  On VA 
audiometry examination in May 1994, the veteran gave a 
history of bilateral perforations and otitis media, and he 
complained of tinnitus and vertigo.  

Treatment for ongoing ear problems is indicated in the VA 
outpatient treatment records dating to 1997, during which 
time the veteran was followed for complaints of vertigo, 
dizziness, and imbalance.  These complaints were attributed 
to his bilateral ear problems, and treatment included 
insertion of a PE tube in the right ear.  In June 1997, he 
underwent gentian violet therapy which included a series of 
right ear injections, as treatment for vestibular dysfunction 
and imbalance.  Additional diagnoses included vertigo, 
otorrhea, and otitis media.  A December 1997 CT scan report 
shows findings consistent with otitis media and mastoiditis.  
In January 1998, the veteran was hospitalized for treatment 
of chronic right-sided otorrhea (associated with the PE tube 
placement), which included a right tympanoplasty and 
mastoidectomy, with subsequent revision for suspected 
cerebrospinal fluid leak.  The veteran subsequently 
complained of continuing vertigo and decreased hearing on the 
right.  In December 1999, the veteran underwent a right 
endaural labyrinthectomy in an attempt to relieve the 
symptoms of vertigo.  

A January 2000 discharge summary shows diagnoses which 
included intractable vertigo, status post right endaural 
labyrinthectomy; and bilateral tympanomastoidectomy, right 
ear 1998, complicated by cerebrospinal fluid leak with 
subsequent intractable vertigo, and left side, 1960's.  

The record includes two opinions with regard to the etiology 
of the veteran's right ear problems.  On VA ear, nose, and 
throat (ENT) examination in March 1998, the examiner 
indicated that the veteran had a long history of bilateral 
otorrhea dating to the time of service, and it was noted that 
the veteran had reported that his eardrums were "blown out" 
on two occasions during service, when a charge was set off 
and when a land mind went off.  It was the examiner's opinion 
that the audiometry findings were representative of a mixed 
hearing loss on the right and a sensorineural hearing loss on 
the left, and it was stated that "more likely than not, this 
is service-related."  

Thereafter, the RO requested an opinion from the VAMC in 
Minneapolis, regarding the etiology of the veteran's right 
ear pathology.  In September 1999, the Chief of the ENT 
Service reviewed the claims folder and rendered an opinion 
that criticized the March 1998 examination.  The September 
1999 examiner noted that the impression provided by the March 
1998 VA examiner was not based on factual information from 
the claims folder, but was based only on history provided by 
the veteran.  The September 1999 examiner reported that he 
conducted a comprehensive review of the veteran's claims 
file.  He noted that the history of "blowouts" to both 
eardrums during service was incorrect.  The ENT Chief also 
interpreted ENT work-ups in 1961 as "very thorough" and 
incompatible with the presence of any right ear problems at 
that time.

The veteran contends that his current right ear problems, 
including a right ear hearing loss disability and residuals 
of right chronic right ear infections, are the result of 
acoustic trauma incurred during his period of active service.  
He has indicated that both of his ears were injured at the 
time of "blast injuries" during service, and that service 
connection is appropriate for his right ear disabilities.  In 
statements on appeal, he has asserted that he utilized 
hearing protection during his post-service employment as a 
police officer.

Initially, the Board observes that the veteran's statements 
that his right ear disorders results from military service in 
1945-1946 and the other lay statements do not serve his claim 
in a meaningful way, see Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992) (holding that laypersons are not competent 
to offer medical opinions).

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).  In this 
case, right ear complaints and findings did not manifest 
until many years after service.

Notwithstanding, the case essentially comes down to weighing 
the medical evidence, and giving the veteran the benefit of 
all reasonable doubt arising therefrom.  The March 1998 VA 
examination supports the veteran's claim, and the September 
1999 examination conflicts with that earlier opinion. 

Unfortunately, the Board is constrained to conclude that the 
weight of the evidence is against the claim.  The Chief ENT 
September 1999 report criticizes the March 1998 examination 
as having improperly formulated an opinion without first 
having reviewed the claims file.  His observation is well 
placed.  Swann v. Brown, 5 Vet. App. 229, 233 (1993) (Without 
a review of the record, an opinion on the etiology of the 
underlying condition can be no better than the facts alleged 
by the veteran).  The Court has stated that a medical opinion 
based entirely on a claimant's historical account of his 
medical and service background lacked probative value.  
Reonal v. Brown, 5 Vet. App. 458 (1993).  In this case, the 
Chief ENT reviewed the claims file and concluded that there 
were no right ear problems as late as more than 15 years 
after service in 1961, contrary to the factual basis afforded 
by the veteran to the March 1998 VA examiner, which served as 
the basis for her opinion associating the right ear pathology 
to service.  The Board finds that the claimed right ear 
disorders were not demonstrated during the veteran's service, 
and a preponderance of the competent evidence of record is 
against concluding that such disorders were caused or 
aggravated by service.

The decisive issue in this case is not one of medical 
expertise, or lack thereof, but the more fundamental one of 
what is the correct medical history in this case.  The 
medical history as recorded over the years is more reliable 
that the appellant's erroneous evidentiary assertions as to 
diagnoses in service and on separation.  It follows that the 
no medical evaluation based on erroneous evidence could carry 
any probative weight.  

Accordingly, after consideration of all of the evidence, the 
Board finds that the preponderance of the evidence is against 
the claims of entitlement to service connection.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).



ORDER

Entitlement to service connection for a right ear hearing 
loss disability is denied.

Entitlement to service connection for a right ear disorder, 
manifested by chronic infection, tympanic membrane 
perforation, and loss of balance is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

